DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on 01/28/2022.

The application has been amended as follows: 
In claim 12, on line 9, change “the second air suction” to “a second air suction” (i.e. first time this feature is being recited).
In claim 13, on line 13, change “an insertion apparatus” to “the insertion apparatus”.
In claim 14, on line 1, change “claim 1” to “claim 11”.
In claim 14, on lines 3-4, change “the cauterization apparatus applies the high frequency current to the living body” to “a cauterization apparatus applies a high frequency current to the subject”. 

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “An insertion apparatus comprising: an endoscope including an insertion portion to be inserted into a subject of a living body; a first air feeding pump configured to feed gas into the subject based on a first user input operation; a first air suction pump configured to suction gas from an inside of the subject to an outside of the subject based on a second user input operation; a second air feeding pump configured to continuously feed gas into the subject independently of the first user input operation; a second air suction pump configured to continuously suction gas from the inside of the subject to the outside of the subject independently of the second user input operation, the gas being generated when a cauterization apparatus inserted into the subject jointly with the insertion portion applies a high frequency current to the living body, the gas containing particles obstructing a view of the endoscope; a pressure sensor configured to detect a pressure in the subject; a controller configured to: -2-control an amount of gas fed into the subject by the second air feeding pump; control an amount of gas suctioned to the outside of the subject by the second air suction pump, perform a first control of the second air feeding pump and the second air suction pump to maintain the pressure in the subject at a first pressure by controlling the amount of gas fed from the second air feeding pump per predetermined time period to be equal to the amount of gas suctioned by the second air suction pump, detect operation of the first air feeding pump or the first air suction pump, and when the operation of the first air feeding pump or the first air suction pump is detected and the pressure detector detects that the pressure in the subject is changed from the first pressure to a second pressure which is different from the first pressure, and the second pressure continues for a predetermined time period or more, continue the first control to maintain the second pressure in the subject” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Independent claims 11-12 are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        January 28, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795